DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2 135 621 Goreing in view of WO 2013/166279 Faggin et al (cited by US 2015/0143722 Faggin et al).
Regarding claim 1, Goreing teaches a pad structure 5 (page 1, lines 64-66) comprising stretchable (page 1, lines 59-63) cuttable material with a beveled edge 6 (page 1, lines 97-105), wherein the beveled edge is present around the entire material (page 1, lines 97-105) in one piece (figure 1), wherein the narrow portion is on top portion on side of the insole, widening toward bottom portion of the insole (figure 3). 
Goreing teaches that the pad structure may be a footwear insert, such as an insole (page 1, lines 64-67), but does not teach an outsole. Goreing does not teach patterned ridges.
Faggin teaches flexible footwear including stretchable, flexible material (paragraphs 0063-0064) where the insoles and the outsoles may be made of the same material and the same construction (paragraph 0074). It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to use the insole of Goreing as an outsole because 
Faggin further teaches that the bottom of the outsole has patterned ridges (paragraph 0053 and figure 1b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the ridges of Faggin in the product of Goreing because these ridges provide for friction on the bottom surface of the shoe in the form of a tread feature (paragraph 0053). 

Response to Arguments
Applicant's arguments filed February 9, 2021, have been fully considered but they are not persuasive. Applicant argues that Goreing does not teach outsoles. However, this feature is taught by Faggin. It is unclear why Applicant believes that the method of manufacturing has any bearing on replacing Goreing’s insole with an outsole. 
Applicant argues that Goreing and Faggin are not combinable. However, Faggin teaches both insoles and outsoles that are made of the same material and same construction such that they are not only similar to each other, but the shape and positioning of each segment correspond 
Applicant argues that Goreing is not concerned with the shape of a thicker and tougher outsole. However, this is irrelevant because the outsole product is taught by Faggin. 
Applicant argues that there is no motivation to modify the side of Faggin’s outsole. However, the side beveling claimed is taught by Goreing. Faggin only teaches that the insole taught by Goreing may be used as an outsole material. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781